Case 2:19-cv-07244-RSWL-SS Document 22 Filed 02/08/21 Page 1 of 3 Page ID #:201




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
     Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
 5   AmandaS@potterhandy.com
     Attorneys for Plaintiff
 6
 7
     Wayne C. Arnold SBN 103194
 8   16755 Von Karman, Ste. 200
     Irvine, CA 92614
 9   Telephone: 714-271-5214
     Email: warnold@wcalaw.net
10   Attorney for Defendant
     Thrifty Payless, Inc.
11
12
13                          UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA

15   RAFAEL ARROYO, JR.,                         )   Case No.: 2:19-CV-07244-RSWL-SS
                                                 )
16           Plaintiff,                          )   JOINT STIPULATION FOR
                                                 )   DISMISSAL PURSUANT TO
17     v.                                        )   F.R.C.P. 41 (a)(1)(A)(ii)
     THRIFTY PAYLESS, INC., a California         )
18
     Corporation; and Does 1-10,                 )
                                                 )
19           Defendants.                         )
                                                 )
20                                               )
                                                 )
21
22
23
24
25
26
27
28



     Joint Stipulation                     -1-                  2:19-CV-07244-RSWL-SS
Case 2:19-cv-07244-RSWL-SS Document 22 Filed 02/08/21 Page 2 of 3 Page ID #:202




 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action may be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5
 6   Dated: February 8, 2021           CENTER FOR DISABILITY ACCESS
 7
 8                                     By: /s/ Amanda Seabock
                                              Amanda Seabock
 9                                            Attorneys for Plaintiff
10
11   Dated: February 8, 2021
12
13                                     By: /s/ Wayne C. Arnold
                                            Wayne C. Arnold
14                                          Attorney for Defendant
                                            Thrifty Payless, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -2-                   2:19-CV-07244-RSWL-SS
Case 2:19-cv-07244-RSWL-SS Document 22 Filed 02/08/21 Page 3 of 3 Page ID #:203




 1                             SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Wayne C. Arnold,
 4   counsel for Thrifty Payless, Inc., and that I have obtained authorization to affix his
 5   electronic signature to this document.
 6
 7   Dated: February 8, 2021         CENTER FOR DISABILITY ACCESS
 8
                                     By: /s/ Amanda Seabock
 9                                          Amanda Seabock
                                            Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                        -3-                 2:19-CV-07244-RSWL-SS
